Opinion by
Mr. Justice Cohen,
This is an action of mandamus brought by appellee to compel the Crawford County Retirement Board to recognize him as an original member of the county retirement system and to pay him retirement benefits. We hold that the court below correctly entered judgment in favor of appellee.
On December 29, 1961, the County Commissioners of Crawford County established a retirement system for county officers and employees pursuant to the Act of August 5, 1941, P. L. 803, as amended, 16 P.S. §11621 et seq. (Supp. 1962). The system was to become operative on January 1, 1962. Appellee’s term of of*11fice as Recorder and Register of Wills of Crawford County would ordinarily have expired on January 1, 1962. However, because his successor failed to qualify on that date, appellee continued to perform his official duties and to receive compensation therefor until January 13, 1962 when his successor finally qualified to hold office.
Appellants argue that (1) appellee does not qualify as an original member of the county retirement system and (2) even if he does, he forfeited his retirement rights by not complying with the procedural requirements of the Act. These contentions are answered by our decisions in Rockwell v. York County Retirement Board, 405 Pa. 406, 175 A. 2d 831 (1961), and Haldeman v. Hillegass, 335 Pa. 375, 6 A. 2d 801 (1939). Accordingly, the judgment entered below is affirmed.
Judgment affirmed.